     Case 3:20-cv-00064-BAS-LL Document 27 Filed 06/22/20 PageID.792 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEVANAN MAHARAJ,                                   Case No.: 20cv64-BAS-LL
12                                     Plaintiff,       ORDER GRANTING IN PART AND
     v.                                                 DENYING IN PART JOINT MOTION
13
                                                        TO AMEND SCHEDULING ORDER
14   CHARTER COMMUNICATIONS, INC.,                      AND CONTINUE MOTION TO
                                     Defendant.         COMPEL DEADLINE
15
16                                                      [ECF No. 26]
17
18         Currently before the Court is the Parties’ “Joint Motion for Stipulation to Amend
19   Scheduling Order and Continue Motion to Compel Deadlines.” ECF No. 26. The Parties’
20   request that the Court: (1) extend the deadline for Plaintiff to file a Motion to Compel
21   further responses to Plaintiff’s April 17, 2020 discovery requests; and (2) continue the
22   deadlines set forth in the Court’s April 1, 2020 Scheduling Order. Id. at 2. The Court
23   GRANTS IN PART and DENIES IN PART the Parties’ Joint Motion for the reasons set
24   forth below.
25    I.   MOTION TO COMPEL
26         On June 12, 2020, counsel for Plaintiff, David X. Lin, and counsel for Defendant,
27   Arthur F. Silbergeld and Keith Joseph Rasher, contacted the Court regarding Plaintiff’s
28   request to file a Motion to Compel further responses to Plaintiff’s discovery requests. ECF

                                                    1
                                                                              20cv64-BAS-LL
     Case 3:20-cv-00064-BAS-LL Document 27 Filed 06/22/20 PageID.793 Page 2 of 3



1    No. 24. In response, the Court issued a briefing schedule. See id.
2          Subsequent to the Court’s Order, the Parties represent that they have continued to
3    “meet and confer in good faith to resolve their dispute.” ECF No. 26 at 3. In particular,
4    Defendant has stipulated to provide substantive responses to Plaintiff’s Interrogatories. Id.
5    at 3. The Parties further state the Court’s ruling on Defendant’s pending Motion to Dismiss
6    or Stay [ECF No. 23] may narrow or resolve many of the Parties’ issues. Id. For these
7    reasons, the Parties request that the Court extend the deadline for Plaintiff to file a Motion
8    to Compel.
9          Good cause shown, the Court GRANTS the Parties’ Joint Motion. Plaintiff may
10   bring a Motion to Compel further responses to Plaintiff’s April 17, 2020 Requests for
11   Productions and Interrogatories on or before July 22, 2020, if all efforts to resolve the
12   dispute have been exhausted and are unsuccessful.
13         The Parties are DIRECTED to contact the Chambers of the undersigned Magistrate
14   Judge to setup a discovery dispute telephone conference prior to filing any such Motion
15   with the Court.
16   II.   THE COURT’S APRIL 1, 2020 SCHEDULING ORDER
17         On April 1, 2020, the Court issued the Scheduling Order in this case. ECF No. 12.
18   The Parties request that all of the deadlines in the Court’s April 1, 2020 Scheduling Order
19   be continued by ninety days or the earliest date thereafter. ECF No. 26 at 3-4. In support,
20   the Parties state they “will not have sufficient time . . . to complete all written class
21   discovery” by the class discovery deadline currently set for July 31, 2020. Id. at 3. The
22   Parties also assert “state-wide social distancing mandates and business closures” due to the
23   COVID-19 pandemic have impacted the Parties’ ability to schedule and take depositions.
24   Id.
25         While the Court finds good cause to extend the class discovery and class certification
26   deadlines, the Parties have not provided any explanation for their retroactive request to
27   extend the May 13, 2020 deadline for the Parties to file a motion to join other parties,
28   amend the pleadings, or file additional pleadings—a deadline that expired over a month

                                                   2
                                                                                 20cv64-BAS-LL
     Case 3:20-cv-00064-BAS-LL Document 27 Filed 06/22/20 PageID.794 Page 3 of 3



1    ago. An extension of a deadline already expired requires a showing of “excusable
2    neglect”—not merely “good cause.” See Fed. R. Civ. P. 6(b)(1)(B); Mireles v. Paragon
3    Sys., No. 13-CV-122-L (BGS), 2014 U.S. Dist. LEXIS 17230, at *6 (S.D. Cal. Feb. 11,
4    2014) (“[A] party moving to amend a pleading after a scheduling order deadline has passed
5    must support the motion by demonstrating both excusable neglect and good cause.”).
6          For these reasons, and after considering the procedural posture of this case, the Court
7    GRANTS IN PART and DENIES IN PART the Parties’ request as follows:
8
9                                            Current Date                    New Date
10
         Deadline to file motion to          May 13, 2020                   Unchanged
11     join other parties, amend the
12      pleadings, or file additional
                 pleadings
13
        Deadline to complete class            July 31, 2020             November 2, 2020
14              discovery
15
        Deadline to file motion for       September 18, 2020            December 18, 2020
16         class certification
17
18         IT IS SO ORDERED.

19
     Dated: June 22, 2020
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                20cv64-BAS-LL
